In a tax certiorari proceeding, the Board of Review of the City of Yonkers appeals from an order of the Supreme Court, Westchester County, dated February 5, 1960, which: (1) granted petitioner’s motion to amend its petition by substituting a verification by its president for the verification by its attorney; (2) struck out the defense that the proceeding was not timely commenced, by reason of the improper verification of the original petition; and (3) denied the board’s cross motion to dismiss the petition for the same reason. The verification was made by the attorney for *771the reason that he was familiar with the facts. Order affirmed, with costs. No opinion. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.